Citation Nr: 0100237	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  98-03 507A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' February 1998 decision that 
denied entitlement to an effective date, prior to June 13, 
1990, for a grant of service connection for bilateral 
retinitis pigmentosa.


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The moving party had active duty service from February 1947 
to November 1967.

This case comes before the Board on motion by the moving 
party alleging clear and unmistakable error in a February 
1998 Board decision.

Preliminarily, it is noted that a motion for revision of a 
decision based on CUE must meet certain requirements in order 
to qualify for review by the Board.  38 C.F.R. § 20.1404(a) 
(2000) requires that the motion must be in writing, and must 
be signed by the moving party or that party's representative.  
The motion must include the name of the veteran; the name of 
the moving party if other than the veteran; the applicable 
Department of Veterans Affairs (VA) file number; and the date 
of the Board of Veterans' Appeals decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.

In April 1999, the Board directed a letter to the moving 
party and asked that he clarify whether he wished to proceed 
with the adjudication of the construed claim of CUE in the 
February 1998 Board decision.  The moving party was provided 
with a copy of the final CUE regulations, and told to respond 
within 60 days, and that if no response was received, the 
Board would assume that the moving party did not wish to 
proceed with the adjudication of CUE.  In June 1999, the 
moving party did respond by indicating that he wished the 
Board to proceed with the adjudication of the construed claim 
of CUE in the last decision of the Board (the February 1998 
decision).  The Board finds that the moving party has met the 
necessary requirements to qualify for review by the Board, 
and that the motion is ready for such review.  38 C.F.R. § 
20.1404(a) (2000).


FINDINGS OF FACT

1.  In February 1998, the Board determined that assignment of 
an effective date, prior to June 13, 1990, for a grant of 
service connection for bilateral retinitis pigmentosa was 
prohibited by regulation.  Consequently, the Board found that 
there was no legal basis upon which to grant the earlier 
effective date claim.

2.  The Board's decision of February 1998 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.




CONCLUSION OF LAW

The Board's February 1998 decision to deny an effective date 
earlier than June 13, 1990, for the grant of service 
connection for bilateral retinitis pigmentosa did not contain 
CUE.  38 U.S.C.A. § 7111 (West Supp. 2000); and 38 C.F.R. §§ 
20.1400 - 20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1998, the Board entered a decision to deny the 
moving party's claim of entitlement to an effective date 
earlier than June 13, 1990 for the grant of service 
connection for bilateral retinitis pigmentosa.  That decision 
was based on findings that in January 1976, the Nashville, 
Tennessee, Regional Office (RO) denied the veteran's claim 
for service connection for bilateral pigmentary degeneration 
of the retina (bilateral retinitis pigmentosa), on the basis 
that it was a constitutional or developmental abnormality, 
and that the decision was not timely appealed; that on June 
13, 1991, the moving party attempted to reopen the claim for 
service connection for bilateral retinitis pigmentosa, and 
was advised that the requisite new and material evidence 
would have to be submitted; that the moving party appealed 
the July 1991 determination to the Board; that the Board 
determined in a September 1993 decision that, based on 
precedent decisions of the VA Office of General Counsel, 
service connection for retinitis pigmentosa was warranted; 
that in March 1994, the RO determined that service connection 
for bilateral retinitis pigmentosa was established from June 
13, 1991; that the RO confirmed and continued the decision in 
a March 1996 rating decision; and that in April 1996, the RO 
subsequently determined that there was CUE in the March 1994 
and March 1996 rating decisions insofar as they failed to 
grant an earlier effective date to June 13, 1990 consistent 
with the provisions of 38 C.F.R. § 3.114(a).  Based upon the 
foregoing findings, the Board concluded that an effective 
date earlier than June 13, 1990, for the grant of service 
connection for bilateral retinitis pigmentosa, was not 
warranted.

The only arguments submitted by the moving party with respect 
to his motion for revision of the 1998 Board decision based 
on CUE, were those which were advanced by him in March 1998 
(in conjunction with a claim for reconsideration), June 1999 
and November 1999.

The moving party argued in March 1998, June 1999 and November 
1999 that the effective date for the grant of service 
connection should go back to the 1970s, when he first filed 
his claim, on the grounds that he did not agree with the 
Board's finding that he did not meet the criteria for an 
effective date for service connection for retinitis 
pigmentosa prior to June 13, 1990.  It was argued that he 
kept in constant contact with the RO following the 1976 
denial of his 'original' service connection claim, and was 
told that he had to file new and material evidence in order 
to reopen his claim.  He noted that he attempted to submit a 
statement of a friend in support of this allegation, but that 
the RO failed to forward it to the Board.  In addition, the 
veteran argued that his failure to file an application to 
reopen sooner because VA failed to timely inform him of the 
precedential General Counsel Opinions.

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2000), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  (1) General. 
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.  (2) Special 
rule for Board decisions issued on or 
after July 21, 1992.  For a Board 
decision issued on or after July 21, 
1992, the record that existed when that 
decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis. A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist. The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In this case, the moving party has failed to provide a basis 
for his conclusion that the Board's February 1998 decision 
contained CUE other than, at best, to raise previous 
contentions regarding the nature and extent of his prior 
claim for service connection for bilateral retinitis 
pigmentosa, including the development of those claims, and 
why he believed that the claim should have been granted 
earlier than it was.  In essence, the moving party seem to 
argues that there was CUE in prior rating decisions that 
should have been addressed in the February 1998 Board 
decision. As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Written and oral argument submitted by the moving party and 
his representative essentially disagrees with how the facts 
were weighed and evaluated, or how the case was developed in 
prior decisions of the RO and the Board, but do not address 
the basis of the February 1998 Board decision.  Specifically, 
the moving party argues that there was CUE in prior decisions 
of the RO or the Board, but does not address the conclusion 
reached by the Board in the February 1998 decision, or the 
basis for that decision.  38 C.F.R. § 20.1403(d)(3) notes 
that a disagreement as to how the facts were weighed or 
evaluated does not constitute CUE.  Clearly, the moving party 
has not alleged the existence of an error in the February 
1998 Board decision that is "undebatable" nor of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Russell, 3 Vet. App. 
at 313-14.

An error in advice given by a VA employee is an extremely 
disturbing and regretful occurrence.  Even if such occurred 
in this case, the Board must point out, however, that 
"erroneous advice given by a government employee cannot be 
used to [prevent] the government from denying benefits."  
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) [referring to the 
rule enunciated in OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 
2465, 110 L.Ed.2d 387 (1990)).  OPM held that the payment of 
Government benefits must be authorized by statute; therefore, 
erroneous advice given by a Government employee cannot be 
used to estop the Government from denying benefits.  OPM, 496 
U.S. at 424].  In Lozano v. Derwinski, 1 Vet. App. 184, 185-
86 (1991), relying upon OPM, the Court held that a clerical 
error could not be relied on to estop from denying monetary 
benefits.  See also Schweiker v. Hansen, 450 U.S. 785, 788-90 
(1991) and Owings v. Brown, 8 Vet. App. 17, 23 (1995).  The 
statute in this case specifically provides that the effective 
date is contingent upon the date of application.  Thus, the 
appellant's reliance on inaccurate advice give by the RO 
cannot provide the basis for an earlier effective date. 

Review of the evidentiary record reveals that the RO informed 
the veteran that his claim was being certified and 
transferred to the Board by VA letter dated 
December 22, 1997.  The letter specifically informed the 
veteran, in pertinent part, that "any additional evidence 
should not be submitted to this office but should be mailed 
directly to the Board."  The veteran was further advised to 
see 38 C.F.R. § 20.1304 for further details regarding this 
requirement.

Under the applicable regulation, the appellant or his 
representative may submit additional evidence pertinent to 
the claims on appeal if it is received by the Board within 90 
days after his claim is transferred to the Board for 
appellate review, or until the date the appellate decision is 
promulgated by the Board, whichever comes first.  38 C.F.R. § 
20.1304(a) (2000) (emphasis added).

On February 2, 1998, the RO received a letter from the 
veteran acknowledging the receipt of the December 1997 letter 
from the RO.  The veteran also attached a copy of a 
supporting statement from a fellow veteran.

As indicated in 38 C.F.R. § 19.37(b) (2000), additional 
evidence received by the agency of original jurisdiction 
after the records have been transferred to the Board for 
appellate consideration will be forwarded to the Board if it 
has a bearing on the appellate issue or issues.  Here, the 
record is unclear as to whether or not the RO forwarded or 
was in the process of forwarding these documents to the Board 
upon receipt on February 3, 1998.  Given the time span 
between receipt of the statement and the Board decision, it 
is quite likely that the veteran's February 1998 submission 
did not become part of the evidentiary record prior to the 
Board's February 19, 1998 decision.  In any event, there is 
no showing that this evidence, had it been submitted directly 
to the Board as the veteran was instructed, would have 
changed the outcome of the February 1998 decision.  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth specific 
allegations of error, of either fact or law, in the February 
1998 decision by the Board to deny an effective date earlier 
than June 13, 1990, for the grant of service connection for 
bilateral retinitis pigmentosa that would lead one to 
conclude that any such error was undebatable.  Accordingly, 
in the absence of any additional allegations, the motion is 
denied.


ORDER

The motion for revision of the February 1998 Board decision 
on the grounds of CUE is denied.



		
	THOMAS J. DANNAHER
Veterans Law Judge
Board of Veterans' Appeals


 



